[Cite as State ex rel. Pryor v. Werren, 2017-Ohio-7668.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO, ex rel.                                        JUDGES:
NC LaFONSE PRYOR                                              Hon. W. Scott Gwin, P. J.
                                                              Hon. John W. Wise, J.
        Relator                                               Hon. Earle E. Wise, J.

-vs-

JUDGE CURT WERREN, CANTON                                     Case No. 2017 CA 00029
MUNICIPAL COURT, et al.

        Respondents                                           OPINION




CHARACTER OF PROCEEDING:                                   Writ of Quo Warranto



JUDGMENT:                                                  Dismissed



DATE OF JUDGMENT ENTRY:                                    September 18, 2017



APPEARANCES:

For Relator                                                For Respondents

NC LaFONSE PRYOR                                           JOHN D. FERRERO
PRO SE                                                     PROSECUTING ATTORNEY
STARK COUNTY JAIL                                          RONALD MARK CALDWELL
4500 Atlantic Boulevard, NE                                ASSISTANT PROSECUTOR
Canton, Ohio 44705                                         110 Central Plaza South, Suite 510
                                                           Canton, Ohio 44702
Stark County, Case No. 2017 CA 00029                                                       2

Wise, John, J.

       {¶1}   Petitioner, NC LaFonse Pryor, has filed a Petition for Writ of Quo Warranto

against Respondents Judges Curt Werren and Taryn L. Heath. Respondents have filed

a motion to dismiss for failure to state a claim upon which relief may be granted.

       {¶2}   Petitioner generally argues Respondents lack jurisdiction over his case due

to an excessive bond and violation of various constitutional rights.

       {¶3}   For a writ of quo warranto to issue, “a relator must establish (1) that the

office is being unlawfully held and exercised by respondent, and (2) that relator is entitled

to the office.” State ex rel. Paluf v. Feneli (1994), 69 Ohio St. 3d 138, 141, 630 N.E.2d
708.

       {¶4}   The Ohio Supreme Court has held, “‘[A]n action in quo warranto may be

brought by an individual as a private citizen only when he personally is claiming title to a

public office.’ ” State ex rel. Coyne v. Todia (1989), 45 Ohio St. 3d 232, 238, 543 N.E.2d
1271, quoting State ex rel. Annable v. Stokes (1970), 24 Ohio St. 2d 32, 32-33, 53 O.O.2d

18, 262 N.E.2d 863.

       {¶5}   “[D]ismissal of a complaint for failure to state a claim upon which relief can

be granted is appropriate if the complaint is frivolous or the claimant obviously cannot

prevail on the facts alleged in the complaint. State ex rel. Bruggeman v. Ingraham (1999),

87 Ohio St. 3d 230, 231, 718 N.E.2d 1285, 1287.” State ex rel. Kreps v. Christiansen

(2000), 88 Ohio St. 3d 313, 316, 725 N.E.2d 663, 667.
Stark County, Case No. 2017 CA 00029                                                        3


       {¶6}   Petitioner does not aver in his Petition that he is entitled to the offices held

by Respondents. For this reason, we find the petition lacks merit and dismiss the petition

for failure to state a claim upon which relief may be granted.


By: Wise, John, J.

Gwin, P. J., and

Wise, Earle, Jr., J., concur.



JWW/d 0830